Exhibit 10.1

 

CANADA

 

SUBSCRIPTION AGREEMENT FOR FLOW-THROUGH SHARES

 

TO:

Signet Energy Inc. (the “Corporation”)

AND TO:

MGI Securities Inc. (the “Agent”)

 

The undersigned (hereinafter referred to as the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase the number of common shares of the
Corporation to be issued on a “flow-through” basis pursuant to the Income Tax
Act (Canada) (the “Flow-Through Shares”) set forth below for the aggregate
subscription price set forth below (the “Aggregate Subscription Price”),
representing a subscription price of $1.30 per Flow-Through Share, upon and
subject to the terms and conditions set forth in “Terms and Conditions of
Subscription for Flow-Through Shares of Signet Energy Inc.” attached hereto
(together with this page and the attached Exhibits, the “Subscription
Agreement”).  In addition to this face page, the Subscriber must also complete
Exhibit 1 attached hereto, if applicable.  The Corporation is a “connected
issuer” (as defined in Section 1.1 of National Instrument 33-105) of the Agent,
as the Agent has an employee, being Tony Loria, who is a director of the
Corporation.

 

 

 

Number of Flow-Through Shares:

(Name of Subscriber - please print)

 

 

 

 

 

 

By:

 

 

Aggregate Subscription Price:

 

(Authorized Signature)

 

 

 

 

 

 

 

If the Subscriber is signing as agent for a principal and is not deemed to be
purchasing as principal pursuant to NI 45-106 (as defined herein) by virtue of
being either (i) a trust company or trust corporation acting on behalf of a
fully managed account managed by the trust company or trust corporation as the
case may be or, (ii) a person acting on behalf of a fully managed account
managed by it, and in each case satisfying the criteria set forth in NI 45-106,
complete the following and ensure that Exhibit 1 is completed in respect of such
principal:

(Official Capacity or Title - please print)

 

 

(Please print name of individual whose signature appears above if different than
the name of the subscriber printed above.)

 

 

(Subscriber’s Address)

 

 

 

 

 

 

 

 

 

(Name of Principal)

 

 

 

 

 

 

 

(Telephone Number)

(E-Mail Address)

 

(Principal’s Address)

 

 

 

 

 

 

 

(Social Insurance Number, Federal Corporate Tax

 

(Telephone Number)

(E-Mail Address)

 

Account Number or Tax Shelter ID Number)

 

 

 

 

 

 

(Social Insurance Number, Federal Corporate Tax Account
Number or Tax Shelter ID Number)

 

 

 

Register the Flow-Through Shares as set forth below:

 

Deliver the Flow-Through Shares as set forth below:

 

 

 

 

 

 

 

(Name)

 

(Name)

 

 

 

 

 

 

 

(Account reference, if applicable)

 

(Account reference, if applicable)

 

 

 

 

 

 

 

(Address)

 

(Contact Name)

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement and the
Corporation represents and warrants to the Subscriber that the representations
and warranties made by the Corporation to the Agent in the Agency Agreement (as
defined herein) are true and correct in all material respects as of the Closing
Date (as defined herein) (save and except as waived by the Agent) and that the
Subscriber is entitled to rely thereon as though the Subscriber was a party
thereto.

 

December                   , 2005



SIGNET ENERGY INC.

Subscription No:

 

 

 

 

By:

 

 

 

 

This is the first page of an agreement comprised of 10 pages (not including
Exhibits 1 - 2).

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR
FLOW-THROUGH SHARES OF SIGNET ENERGY INC.

 

Terms of the Offering

 

1.                                       The Subscriber acknowledges (on its own
behalf and, if applicable, on behalf of each person on whose behalf the
Subscriber is contracting) that this subscription is subject to rejection or
allotment by the Corporation in whole or in part.  If this Subscription
Agreement is rejected in whole or in part by the Corporation, the Subscriber
acknowledges that the unused portion of the Aggregate Subscription Price will be
promptly returned to it without interest or deduction.

 

2.                                       The Subscriber acknowledges (on its own
behalf and, if applicable, on behalf of each person on whose behalf the
Subscriber is contracting) that the Flow-Through Shares subscribed for by it
hereunder form part of a larger issuance and sale by the Corporation of up to
1,600,000 Flow-Through Shares at an issue price of $1.30 per Flow-Through Share
or such greater number of Flow-Through Shares as may be agreed to by the
Corporation and the Agent (the “Offering”).

 

Representations, Warranties and Covenants by Subscriber

 

3.                                       The Subscriber (on its own behalf and,
if applicable, on behalf of each person on whose behalf the Subscriber is
contracting) represents, warrants and covenants to the Corporation and the Agent
and their respective counsel (and acknowledges that the Corporation and the
Agent, and their respective counsel, are relying thereon) that both at the date
hereof and at the Closing Time (as defined herein) that:

 

(a)                                  it has been independently advised as to
restrictions with respect to trading in the Flow-Through Shares imposed by
applicable securities legislation in the jurisdiction in which it resides; it
confirms that no representation has been made to it by or on behalf of the
Corporation or the Agent with respect thereto; it acknowledges that it is aware
of the characteristics of the Flow-Through Shares, the risks relating to an
investment therein and of the fact that it may not be able to resell the
Flow-Through Shares except in accordance with limited exemptions under
applicable securities legislation and regulatory policy until expiry of the
applicable restricted period and compliance with the other requirements of
applicable law; and it agrees that any certificates representing the
Flow-Through Shares will bear a legend indicating that the resale of such
securities is restricted and it further acknowledges that it should consult its
own legal counsel in its jurisdiction for full particulars of applicable resale
restrictions; and

 

(b)                                 it has not received or been provided with,
nor has it requested, nor does it have any need to receive, any offering
memorandum, any prospectus, sales or advertising literature, or any other
document describing or purporting to describe the business and affairs of the
Corporation which has been prepared for delivery to, and review by, prospective
purchasers in order to assist it in making an investment decision in respect of
the Flow-Through Shares; and

 

(c)                                  it has not become aware of any
advertisement in printed media of general and regular paid circulation (or other
printed public media), radio, television or telecommunications or other form of
advertisement (including electronic display, such as the Internet) with respect
to the distribution of the Flow-Through Shares; and

 

(d)                                 unless it is purchasing under subparagraph
3(e), it is purchasing the Flow-Through Shares as principal for its own account,
not for the benefit of any other person, for investment only and not with a view
to the resale or distribution of all or any of the Flow-Through Shares, it is
resident in or otherwise subject to applicable securities laws of the
jurisdiction set out as the “Subscriber’s Address” on the face page hereof and
it fully complies with one or more of the criteria set forth below:

 

(i)                                     it is a Person (as defined herein) and
will have an aggregate acquisition cost of purchasing the Flow-Through Shares of
not less than $150,000 if resident in or otherwise subject to applicable
securities laws of a Province of Canada and such Person is not created or used
solely to purchase or hold securities in reliance of this exemption; or

 

(ii)                                  it is resident in or otherwise subject to
applicable securities laws of Alberta or British Columbia and it is (please
initial):

 

2

--------------------------------------------------------------------------------


 

(A)                              a director, executive officer or “control
person” (as defined in National Instrument 45-106 - “Prospectus and Registration
Exemptions” (“NI 45-106”) of the Canadian Securities Administrators) of the
Corporation, or of an affiliate (as defined in NI 45-106) of the Corporation; or

 

(B)                                a spouse, parent, grandparent, brother,
sister or child of any person referred to in subparagraph (A) above; or

 

(C)                                a parent, grandparent, brother, sister or
child of the spouse of any person referred to in subparagraph (A) above; or

 

(D)                               a “close personal friend” of any person
referred to in subparagraph (A) above, and it certifies to the Corporation that
it has reviewed and understands the guidance respecting the meaning of the
phrase “close personal friend” set forth in Exhibit 2 hereto; or

 

(E)                                 a “close business associate” of any person
referred to in subparagraph (A) above, and it certifies to the Corporation that
it has reviewed and understands the guidance respecting the meaning of the
phrase “close business associate” set forth in Exhibit 2 hereto; or

 

(F)                                 an individual, corporation, partnership,
trust, fund, an association, syndicate, organization or other organized group of
persons, whether incorporated or not, or an individual or other person in that
person’s capacity as a trustee, executor, administrator or personal or other
legal representative (collectively, “Persons”) who, acting alone, in
conjunction, or in concert with one or more other Persons, directly or
indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the Corporation and, as of the Closing Date, is
actively involved in the business of the Corporation (a “Founder”) or a spouse,
parent, grandparent, brother, sister, child, close personal friend or close
business associate of a Founder of the Corporation; or

 

(G)                                a parent, grandparent, brother, sister or
child of a spouse of a Founder of the Corporation; or

 

(H)                               a Person of which a majority of the voting
securities are beneficially owned by, or a majority of directors are, persons
described in subparagraphs (A) through (G) above; or

 

(I)                                    a trust or estate of which all of the
beneficiaries or a majority of the trustees or executors are person described in
subparagraphs (A) through (G) above; or

 

(iii)                               it is resident in or otherwise subject to
applicable securities laws of a Province of Canada, it is (i) an employee,
executive officer, director or consultant of the Corporation, (ii) an employee,
executive officer, director or consultant of a related entity of the Corporation
or (iii) a permitted assign of a person referred to in (i) or (ii), as referred
to in NI 45-106 provided that, in the case of an employee or the employee’s
permitted assign, the employee or the employee’s permitted assign is not induced
to participate in the trade by expectation of employment or continued employment
of the employee with the Corporation or a related entity of the Corporation, in
the case of an executive officer or the executive officer’s permitted assign,
the executive officer or the executive officer’s permitted assign is not induced
to participate in the trade by expectation of appointment, employment, continued
appointment or continued employment of the executive officer with the
Corporation or a related entity of the Corporation, and in the case of a
consultant or the consultant’s permitted assign, the consultant or the
consultant’s permitted assign is not induced to participate in the trade by
expectation of engagement of the consultant to provide services or continued
engagement of the consultant to provide services to the Corporation or a related
entity of the Corporation; or

 

(iv)                              is resident in or otherwise subject to
applicable securities laws of a Province of Canada, it is an “accredited
investor”, as such term is defined in NI 45-106, it is not a trust company or
trust corporation registered under the laws of Prince Edward Island that is not
registered under the Trust and Loan Companies Act (Canada) or under comparable
legislation in another jurisdiction of Canada, it was not created or used solely
to purchase or hold securities as an accredited investor as described in
paragraph (m) of the definition of “accredited investor” in NI 45-106 and it has
concurrently executed and delivered a Representation Letter in the form attached
as

 

3

--------------------------------------------------------------------------------


 

Exhibit 1 to this Subscription Agreement and has initialled in Appendix ”A”
thereto indicating that the Subscriber satisfies one of the categories of
“accredited investor” set forth in such definition; and

 

(e)                                  if it is not purchasing the Flow-Through
Shares as a principal under subparagraph 3(d) hereof, it is duly authorized to
enter into this Subscription Agreement and to execute and deliver all
documentation in connection with the purchase on behalf of each beneficial
purchaser, each of whom is purchasing as principal for its own account, not for
the benefit of any other person, for investment only and not with a view to the
resale or distribution of all or any of the Flow-Through Shares, it acknowledges
that the Corporation is required by law to disclose to certain regulatory
authorities the identity of each beneficial purchaser of Flow-Through Shares for
whom it may be acting, it and each beneficial purchaser is resident in the
jurisdiction set out as the “Subscriber’s Address” on the face page hereof, and
each beneficial purchaser complies with subparagraph 3(d) hereof by virtue of
its place of residence or by virtue of the securities laws of such place being
applicable to the Subscriber; and

 

(f)                                    if it is a resident of or otherwise
subject to applicable securities laws of any jurisdiction referred to in the
preceding paragraph 3(d) or 3(e) but not purchasing thereunder, it is purchasing
pursuant to an exemption from prospectus and registration requirements
(particulars of which are enclosed herewith) available to it under applicable
securities legislation and shall deliver to the Corporation and the Agent such
further particulars of the exemption(s) and the Subscriber’s qualifications
thereunder as the Corporation or the Agent or their respective counsel may
request; and

 

(g)                                 if it is a resident of or otherwise subject
to applicable securities laws of any jurisdiction not referred to in the
preceding paragraph 3(d) or 3(e) it, or any beneficial purchaser for whom it is
acting, complies with the requirements of all applicable securities legislation
in the jurisdiction of its residence and will provide such evidence of
compliance with all such matters as the Corporation or the Agent or their
respective counsel may request; and

 

(h)                                 it (and any beneficial purchaser for whom it
is acting) acknowledges that:

 

(i)                                     no securities commission or similar
regulatory authority has reviewed or passed on the merits of the Flow-Through
Shares; and

 

(ii)                                  there is no government or other insurance
covering the Flow-Through Shares; and

 

(iii)                               there are risks associated with the purchase
of the Flow-Through Shares; and

 

(iv)                              there are restrictions on the Subscriber’s
ability to resell the Flow-Through Shares and it is the responsibility of the
Subscriber to find out what those restrictions are and to comply with them
before selling the Flow-Through Shares; and

 

(v)                                 the Corporation is not a “reporting issuer”
(or equivalent thereof) in any jurisdiction, that the Flow-Through Shares are
subject to an indefinite restriction on resale (i.e., a “hold period”) under
applicable securities laws and that it will not be able to resell any of the
Flow-Through Shares until expiration of the applicable hold period (which hold
period will not commence to run until the Corporation has become a “reporting
issuer” in a jurisdiction of Canada (which the Corporation has no obligation to
become)); and

 

(vi)                              it acknowledges that the Corporation may
complete additional financings in the future in order to develop the proposed
business of the Corporation and to fund its ongoing development.  There is no
assurance that such financings will be available and if available, on reasonable
terms.  Any such future financings may have a dilutive effect on current
shareholders, including the Subscriber.  If such future financings are not
available, the Corporation may be unable to fund its ongoing development and the
lack of capital resources may result in the failure of its business venture; and

 

(vii)                           the Corporation has advised the Subscriber that
the Corporation is relying on an exemption from the requirements to provide the
Subscriber with a prospectus and to sell securities through a person or company
registered to sell securities under the Securities Act (Alberta) and other
applicable securities laws and, as a consequence of acquiring Flow-Through
Shares pursuant to this exemption, certain protections, rights and remedies
provided by the Securities Act (Alberta) and other applicable securities laws,
including statutory rights of rescission or damages, will not be available to
the Subscriber; and

 

4

--------------------------------------------------------------------------------


 

(viii)                        the Flow-Through Shares shall not be resold until
after the expiry of the applicable “hold” or “restricted” period attaching to
such Flow-Through Shares under applicable securities laws unless sold pursuant
to an exemption under all applicable securities laws, and the certificates
evidencing the Flow-Through Shares which it shall receive will bear a legend
referring to such restrictions on resale and neither the Corporation nor any
transfer agent of the Corporation will register any transfers of such
Flow-Through Shares not made in compliance with such restrictions on resale; and

 

(i)                                     it is aware that the Flow-Through Shares
have not been and will not be registered under the United States Securities Act
of 1933, as amended (“U.S. Securities Act”) or the securities laws of any state
of the United States and that these securities may not be offered or sold,
directly or indirectly, in the United States without registration under the U.S.
Securities Act or compliance with requirements of an exemption from registration
and the applicable laws of all applicable states and acknowledges that the
Corporation has no present intention of filing a registration statement under
the U.S. Securities Act in respect of the Flow-Through Shares; and

 

(j)                                     the Flow-Through Shares have not been
offered to the Subscriber in the United States, and the individuals making the
order to purchase the Flow-Through Shares and executing and delivering this
Subscription Agreement on behalf of the Subscriber were not in the United States
when the order was placed and this Subscription Agreement was executed and
delivered; and

 

(k)                                  it is not a U.S. Person (as defined in
Regulation S under the U.S. Securities Act, which definition includes, but is
not limited to, an individual resident in the United States, an estate or trust
of which any executor or administrator or trustee, respectively, is a U.S.
Person and any partnership or corporation organized or incorporated under the
laws of the United States) and is not purchasing the Flow-Through Shares on
behalf of, or for the account or benefit of, a person in the United States or a
U.S. Person; and

 

(l)                                     it undertakes and agrees that it will
not resell the Flow-Through Shares, except in accordance with the provisions of
applicable securities legislation, regulations, rules, policies and orders and
stock exchange rules; and

 

(m)                               if a corporation, partnership, unincorporated
association or other entity, it has the legal capacity to enter into and be
bound by this Subscription Agreement and further certifies that all necessary
approvals of directors, shareholders or otherwise have been given and obtained;
and

 

(n)                                 if an individual, it is of the full age of
majority and is legally competent to execute this Subscription Agreement and
take all action pursuant hereto; and

 

(o)                                 this Subscription Agreement has been duly
and validly authorized, executed and delivered by and constitutes a legal,
valid, binding and enforceable obligation of the Subscriber; and

 

(p)                                 in the case of a subscription by it for
Flow-Through Shares acting as agent for a disclosed principal, it is duly
authorized to execute and deliver this Subscription Agreement and all other
necessary documentation in connection with such subscription on behalf of such
principal and this Subscription Agreement has been duly authorized, executed and
delivered by or on behalf of, and constitutes a legal, valid, binding and
enforceable agreement of, such principal which is purchasing for its own
account, not for the benefit of any other person and not with a view to resale
or distribution of any of the securities; and

 

(q)                                 it has such knowledge in financial and
business affairs as to be capable of evaluating the merits and risks of its
investment and is able to bear the economic risk of loss of its investments or,
where it is not purchasing as principal, each beneficial purchaser is able to
bear the economic risk of loss of its investment; and

 

(r)                                    it is aware that there is no market and
may never be a market for the Flow-Through Shares and that none is expected to
develop, and acknowledges and confirms that no representation has been made to
it with respect to the future value or price of the Flow-Through Shares or that
the Flow-Through Shares will be listed on any stock exchange or that application
has been or will be made for such listing; and

 

(s)                                  except for the representations and
warranties made by the Corporation to the Agent in the Agency Agreement, it has
not relied upon any verbal or written representation as to fact or otherwise
made by or on behalf of the Corporation or the

 

5

--------------------------------------------------------------------------------


 

Agent, and it acknowledges that the Corporation’s counsel and the Agent’s
counsel are acting as counsel to the Corporation and the Agent, respectively,
and not as counsel to the Subscriber; and

 

(t)                                    it understands, acknowledges and is aware
that the Flow-Through Shares are being offered for sale only on a “private
placement” basis and that the sale and delivery of the Flow-Through Shares is
conditional upon such sale being exempt from the requirements under applicable
securities legislation as to the filing of a prospectus or delivery of an
offering memorandum or upon the issuance of such orders, consents or approvals
as may be required to permit such sale without the filing of a prospectus or
delivering an offering memorandum and, as a consequence (i) it is restricted
from using most of the civil remedies available under securities legislation;
(ii) it may not receive information that would otherwise be required to be
provided to it under securities legislation; and (iii) the Corporation is
relieved from certain obligations that would otherwise apply under securities
legislation; and

 

(u)                                 if required by applicable securities
legislation, regulations, rules, policies or orders or by any securities
commission, stock exchange or other regulatory authority, the Subscriber will
execute, deliver, file and otherwise assist the Corporation in filing, such
reports, undertakings and other documents with respect to the issue of the
Flow-Through Shares, including, without limitation: (i) in the case of an
accredited investor a Representation Letter in the form attached as Exhibit 1;
and (ii) such other reports, undertakings and other documents as the Corporation
may request; and

 

(v)                                 it will not resell the Flow-Through Shares
except in accordance with the provisions of applicable securities legislation
and stock exchange rules, if applicable; and

 

(w)                               it deals at arm’s length with the Corporation
within the meaning of the Income Tax Act (Canada) and will continue to deal at
arm’s length with the Corporation at all material times; and

 

(x)                                   the acquisition of the Flow-Through Shares
hereunder by the Subscriber will not result in the Subscriber becoming a
“control person”, as defined under applicable securities laws; and

 

(y)                                 the entering into of this Subscription
Agreement and the completion of the transactions contemplated hereby do not and
will not result in a violation of any of the terms or provisions of any law
applicable to the Subscriber, or if the Subscriber is not a natural person, any
of the Subscriber’s constating documents, or any agreement to which the
Subscriber is a party or by which it is bound; and

 

(z)                                   the Subscriber acknowledges that it has
been encouraged to obtain independent legal, income tax and investment advice
with respect to its subscription for the Flow-Through Shares and accordingly,
has had the opportunity to acquire an understanding of the meanings of all terms
contained herein relevant to the Subscriber for purposes of giving
representations, warranties and covenants under this Subscription Agreement.

 

Matters Relating to the Flow-Through Shares

 

4.                                       In addition to other terms defined
herein, for the purposes of Sections 4, 5, 6 and 7 hereof, the following words
and phrases have the following meanings:

 

(a)                                  “Act” means the Income Tax Act (Canada),
together with any and all regulations promulgated thereunder, as amended from
time to time;

 

(b)                                 “Canadian Exploration Expense(s)” or “CEE”
means Canadian exploration expense described in paragraph (f) of the definition
of “Canadian exploration expense” in subsection 66.1(6) of the Act or that would
be described in paragraph (h) of such definition if the reference therein to
“paragraphs (a) to (d) and (f) to (g.1)” were a reference to “paragraph (f)”,
excluding amounts which are prescribed to constitute “Canadian exploration and
development overhead expense” under the Act, the amount of any assistance
described in paragraph 66(12.6)(a) of the Act and any expense described in
paragraph 66(12.6)(b.1) of the Act;

 

(c)                                  “Commitment Amount” means an amount equal
to $1.30 multiplied by the number of Flow-Through Shares subscribed and paid for
pursuant to this Subscription Agreement;

 

(d)                                 “Expenditure Period” means the period
commencing on the date of acceptance by the Corporation of this Subscription
Agreement and ending on the earlier of:

 

6

--------------------------------------------------------------------------------


 

(i)                                     the date on which the Commitment Amount
has been fully expended in accordance with the terms hereof; and

 

(ii)                                  December 31, 2006;

 

(e)                                  “Principal Business Corporation” means a
principal-business corporation as defined in subsection 66(15) of the Act; and

 

(f)                                    “Qualifying Expenditures” means expenses
that are CEE at the date they are incurred.

 

5.                                       The Corporation hereby represents and
warrants to the Subscriber (on its own behalf and, if applicable, on behalf of
each person on whose behalf the Subscriber is contracting) and acknowledges that
the Subscriber is relying thereon that:

 

(a)                                  the Corporation has the full corporate
right, power and authority to incur and renounce to the Subscriber, Qualifying
Expenditures in an amount equal to the Commitment Amount; and

 

(b)                                 the incurring and renouncing of Qualifying
Expenditures to the Subscriber pursuant hereto, does not and will not constitute
a breach of or default under the constating documents of the Corporation or any
law, regulation, order or ruling applicable to the Corporation or any agreement,
contract or indenture to which the Corporation is a party or by which it is
bound; and

 

(c)                                  the Corporation is, and at all material
times will be, a Principal Business Corporation; and

 

(d)                                 subject to any agreement respecting the
Flow-Through Shares to which the Corporation is not a party, upon issuance
pursuant to the provisions hereof, the Flow-Through Shares will be “flow-through
shares” as defined in subsection 66(15) of the Act and will not constitute
“prescribed shares” for the purpose of Regulation 6202.1 to the Act and

 

(e)                                  neither the Corporation nor any corporation
associated with it (as defined in the Act) is party to any other agreement for
the issuance of flow-through shares for which the required expenditures have not
been renounced.

 

6.                                       The Corporation covenants and agrees
with the Subscriber (on its own behalf and, if applicable, on behalf of each
person on whose behalf the Subscriber is contracting):

 

(a)                                  to keep proper books, records and accounts
of all Qualifying Expenditures and all transactions affecting the Commitment
Amount and the Qualifying Expenditures and upon reasonable notice and on a
reasonable basis, to make such books, records and accounts available for
inspection and review by or on behalf of the Subscriber at the Subscriber’s
expense; and

 

(b)                                 to incur, during the Expenditure Period,
Qualifying Expenditures in such amount as enables the Corporation to renounce to
the Subscriber, Qualifying Expenditures in an amount equal to the Commitment
Amount; and

 

(c)                                  to renounce to the Subscriber, pursuant to
subsections 66(12.6) and 66(12.66) of the Act and effective on or before
December 31, 2005, Qualifying Expenditures incurred during the Expenditure
Period in an amount equal to the Commitment Amount; and

 

(d)                                 to deliver to the Subscriber within the time
period required by the Act and in any event, not later than March 31, 2006, a
statement setting forth the aggregate amounts of such Qualifying Expenditures
renounced to the Subscriber; and

 

(e)                                  that all Qualifying Expenditures renounced
to the Subscriber pursuant to this Subscription Agreement will be Qualifying
Expenditures incurred by the Corporation that, but for the renunciation to the
Subscriber, the Corporation would be entitled to deduct in computing its income
for the purposes of Part I of the Act; and

 

(f)                                    that the Corporation will not reduce the
amount to be renounced to the Subscriber hereunder and, in the event the
Minister of National Revenue reduces the amount renounced to the Subscriber
hereunder pursuant to subsection 66(12.73) of the Act, the Corporation shall
indemnify the Subscriber as to, and pay in full settlement thereof to the
Subscriber, an amount equal to the amount of any tax payable under the Act (and
under any corresponding provincial legislation) by the Subscriber as a
consequence of such reduction; and

 

7

--------------------------------------------------------------------------------


 

(g)                                 that if the Corporation does not renounce to
the Subscriber Qualifying Expenditures equal to the Commitment Amount effective
on or before December 31, 2005, the Corporation shall indemnify the Subscriber
as to, and pay in full settlement thereof to the Subscriber, an amount equal to
the amount of any tax payable under the Act (and under any corresponding
provincial legislation) by the Subscriber as a consequence of such failure; and

 

(h)                                 that the Corporation will maintain its
status as a Principal Business Corporation throughout the Expenditure Period;
and

 

(i)                                     to file all prescribed forms required
under the Act with respect to the issuance of the Flow-Through Shares as
“flow-through shares” as defined in subsection 66(15) of the Act and that are
necessary to renounce Qualifying Expenditures equal to the Commitment Amount to
the Subscriber effective on or before December 31, 2005 and to provide the
Subscriber with a copy of all such forms as are required to be provided thereto,
all on a timely basis; and

 

(j)                                     that the Corporation will not be subject
to the provisions of subsection 66(12.67) of the Act in a manner which impairs
its ability to renounce Qualifying Expenditures to the Subscriber in an amount
equal to the Commitment Amount; and

 

(k)                                  that the Corporation will refrain from
entering into transactions or taking deductions which would otherwise reduce its
cumulative CEE to an extent it would preclude renunciation of Qualifying
Expenditures hereunder in an amount equal to the Commitment Amount as
contemplated herein.

 

7.                                       The Subscriber covenants, agrees and
represents and warrants to the Corporation that neither the Subscriber, nor the
beneficial purchaser, as the case may be, has or will knowingly enter into any
agreement or arrangement to which the Corporation is not a party which will
cause the Flow-Through Shares to be or become “prescribed shares” for purposes
of the Act.

 

Closing

 

8.                                       The Subscriber agrees to deliver to MGI
Securities Inc. not later than 4:00 p.m. (Calgary time) on the day that is two
business days before the Closing Date: (a) this duly completed and executed
Subscription Agreement; (b) if the Subscriber is an “accredited investor” a
fully executed and completed Representation Letter in the form of Exhibit 1;
(c) such other reports, undertakings and other documents as the Corporation may
request; and (d) a certified cheque or bank draft payable to MGI Securities Inc.
for the Aggregate Subscription Price or payment of the same amount in such other
manner as is acceptable to the Agent.

 

9.                                       The sale of the Flow-Through Shares
pursuant to this Subscription Agreement will be completed at the offices of
Burnet, Duckworth & Palmer LLP, the Corporation’s counsel, in Calgary, Alberta
at 9:00 a.m. or such other time as the Corporation and the Agent may agree (the
“Closing Time”) on December 15, 2005 or such other date as the Corporation and
the Agent may agree (the “Closing Date”).  At the Closing Time, subject to the
terms of the Agency Agreement, the Agent shall deliver to the Corporation all
completed subscription agreements, including this Subscription Agreement, and
the aggregate subscription amount against delivery by the Corporation of the
certificates representing the Flow-Through Shares.

 

10.                                 The Corporation and the Agent shall be
entitled to rely on delivery of a facsimile copy of executed Subscription
Agreements, and acceptance by the Corporation of such facsimile subscriptions
shall be legally effective to create a valid and binding agreement between the
Subscriber and the Corporation in accordance with the terms hereof. 
Notwithstanding the foregoing, the Subscriber shall deliver originally executed
copies of the documents listed in Section 8 to the Corporation within two
business days of the Closing Date.  In addition, this Subscription Agreement may
be executed in counterparts, each of which shall be deemed to be an original and
all of which shall constitute one and the same document.

 

General

 

11.                                 The Subscriber agrees that the
representations, warranties and covenants of the Subscriber herein will be true
and correct both as of the execution of this Subscription Agreement and as of
the Closing Time and will survive the completion of the issuance of the
Flow-Through Shares.  The representations, warranties and covenants of the
Subscriber herein are made with the intent that they be relied upon by the
Corporation and the Agent and their respective counsel in determining the
eligibility of a purchaser of Flow-Through Shares and the Subscriber agrees to
indemnify and hold harmless the Corporation and the Agent and their respective
affiliates, shareholders, directors, officers, partners, employees and agents,
from and against all losses, claims, costs, expenses and damages or liabilities
whatsoever which any of them may suffer or incur which are caused or arise from
a breach thereof.  The Subscriber undertakes to immediately notify the
Corporation at Signet Energy Inc., Suite 1818, 144 – 4th Avenue S.W., Calgary,
Alberta T2P 3N4, Attention: C.W. Leigh Cassidy, Executive Chairman and Chief
Executive Officer (Fax

 

8

--------------------------------------------------------------------------------


 

Number: (403) 440-1114) and the Agent c/o MGI Securities Inc., Suite 1420, 333 –
5th Avenue S.W., Calgary, Alberta T2P 3B6, Attention: Tony P. Loria (Fax Number:
(403) 705-4971), of any change in any statement or other information relating to
the Subscriber set forth herein which takes place prior to the Closing Time.

 

12.                                 The Subscriber acknowledges that the Agent
has agreed to offer the Flow-Through Shares on a “private placement” basis and,
in connection therewith, the Corporation and the Agent have entered into, or
will enter into prior to the Closing Date, an agreement (the “Agency Agreement”)
pursuant to which the Agent, in connection with the issue and sale of the
Flow-Through Shares, will receive a fee from the Corporation.  The Subscriber
hereby irrevocably authorizes the Agent: (a) to act as its representative at the
closing and to execute in its name and on its behalf all closing receipts and
documents required; (b) to complete or correct any errors or omissions in any
form or document, including this Subscription Agreement, provided by the
Subscriber; (c) to receive on its behalf certificates representing the
Flow-Through Shares purchased under this Subscription Agreement; (d) to approve
any opinions, certificates or other documents addressed to the Subscriber;
(e) to waive, in whole or in part, any representations, warranties, covenants or
conditions for the benefit of the Subscriber and contained in the Agency
Agreement; and (f) to exercise any rights of termination contained in the Agency
Agreement.

 

13.                                 The Subscriber acknowledges that Tony Loria,
an employee of the Agent, is a director of the Corporation.

 

14.                                 The Subscriber acknowledges that the
decision to distribute the Flow-Through Shares under this Offering, including
the terms of this Offering, have been determined through negotiations between
the Corporation and the Agent and, based on the relationship described in
Section 13 hereof, the Corporation is a “connected issuer” (as defined in
section 1.1 of National Instrument 33-105 Underwriting Conflicts) of the Agent. 
Pursuant to the terms of the Agency Agreement, the Agent is entitled to receive
a fee from the Corporation (See Section 12 above).

 

15.                                 The Subscriber acknowledges that this
Subscription Agreement and the Exhibits hereto require the Subscriber to provide
certain personal information to the Corporation.  Such information is being
collected by the Corporation for the purposes of completing the Offering, which
includes, without limitation, determining the Subscriber’s eligibility to
purchase the Flow-Through Shares under applicable securities legislation,
preparing and registering certificates representing Flow-Through Shares to be
issued to the Subscriber and completing filings required by any stock exchange
or securities regulatory authority.  The Subscriber’s personal information may
be disclosed by the Corporation to: (a) stock exchanges or securities regulatory
authorities, (b)  the Corporation’s registrar and transfer agent, (c) Canada
Revenue Agency; and (d) any of the other parties involved in the Offering,
including legal counsel and may be included in record books in connection with
the Offering.  By executing this Subscription Agreement, the Subscriber is
deemed to be consenting to the foregoing collection, use and disclosure of the
Subscriber’s personal information.  The Subscriber also consents to the filing
of copies or originals of any of the Subscriber’s documents described in
Section 8 hereof as may be required to be filed with any stock exchange or
securities regulatory authority in connection with the transactions contemplated
hereby.

 

16.                                 The Subscriber represents and warrants that
the funds representing the Aggregate Subscription Price which will be advanced
by the Subscriber to the Corporation hereunder will not represent proceeds of
crime for the purposes of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (the “PCMLTFA”) and the Subscriber acknowledges that the
Corporation may in the future be required by law to disclose the Subscriber’s
name and other information relating to this Subscription Agreement and the
Subscriber’s subscription hereunder, on a confidential basis, pursuant to the
PCMLTFA.  To the best of its knowledge (a) none of the subscription funds to be
provided by the Subscriber (i) have been or will be derived from or related to
any activity that is deemed criminal under the law of Canada, the United States
of America, or any other jurisdiction, or (ii) are being tendered on behalf of a
person or entity who has not been identified to the Subscriber, and (b) it shall
promptly notify the Corporation if the Subscriber discovers that any of such
representations ceases to be true, and to provide the Corporation with
appropriate information in connection therewith.

 

17.                                 For Subscribers resident in the Province of
Ontario, the Corporation is required to file with the Ontario Securities
Commission an Authorization of Indirect Collection of Personal Information for
Distributions in Ontario, which contains personal information of the Subscriber
and details of the sale of Units to the Subscriber.  You are hereby notified:
(i) of the delivery to the Ontario Securities Commission of your full name,
residential address and telephone number; (ii) that this information is being
collected indirectly by the Ontario Securities Commission under the authority
granted to it in securities legislation; (iii) that this information is being
collected for the purposes of the administration and enforcement of the
securities legislation of Ontario; and (iv) that the public official set out
below can answer questions about the Ontario Securities Commission’s indirect
collection of the information.

 

9

--------------------------------------------------------------------------------


 

Ontario Securities Commission

Suite 1903, Box 5520 Queen Street West

Toronto, Ontario M5H 3S8

Telephone: (416) 593-3682

Facsimile: (416) 593-8252

Public official contact regarding indirect collection of information:

Administrative Assistant to the Director of Corporate Finance

Telephone: (416) 593-8086

 

By signing this Subscription Agreement, you hereby authorize the indirect
collection of the information by the Ontario Securities Commission.

 

18.                                 The obligations of the parties hereunder are
subject to acceptance of the terms of the Offering by all other required
regulatory authorities.

 

19.                                 The Subscriber acknowledges and agrees that
all costs incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the sale of the
Flow-Through Shares to the Subscriber shall be borne by the Subscriber.

 

20.                                 The contract arising out of this
Subscription Agreement and all documents relating thereto shall be governed by
and construed in accordance with the laws of the Province of Alberta and the
federal laws of Canada applicable therein.  The parties irrevocably attorn to
the exclusive jurisdiction of the courts of the Province of Alberta.  Time shall
be of the essence hereof.

 

21.                                 This Subscription Agreement represents the
entire agreement of the parties hereto relating to the subject matter hereof and
there are no representations, covenants or other agreements relating to the
subject matter hereof except as stated or referred to herein.

 

22.                                 The terms and provisions of this
Subscription Agreement shall be binding upon and enure to the benefit of the
Subscriber and the Corporation and their respective heirs, executors,
administrators, successors and assigns; provided that, except for the assignment
by a Subscriber who is acting as nominee or agent for the beneficial owner and
as otherwise herein provided, this Subscription Agreement shall not be
assignable by any party without prior written consent of the other parties.

 

23.                                 The Subscriber, on its own behalf and, if
applicable, on behalf of others for whom it is contracting hereunder, agrees
that this subscription is made for valuable consideration and may not be
withdrawn, cancelled, terminated or revoked by the Subscriber, on its own behalf
and, if applicable, on behalf of others for whom it is contracting hereunder.

 

24.                                 Subject to Section 12, neither this
Subscription Agreement nor any provision hereof shall be modified, changed,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.

 

25.                                 The invalidity, illegality or
unenforceability of any provision of this Subscription Agreement shall not
affect the validity, legality or enforceability of any other provision hereof.

 

26.                                 The headings used in this Subscription
Agreement have been inserted for convenience of reference only and shall not
affect the meaning or interpretation of this Subscription Agreement or any
provision hereof.  In this Subscription Agreement, all references to money
amounts are to Canadian dollars.

 

27.                                 The covenants, representations and
warranties contained herein shall survive the closing of the transactions
contemplated hereby.

 

28.                                 In this Subscription Agreement (including
Exhibits), references to “$” are to Canadian dollars.

 

29.                                 The parties hereto acknowledge and confirm
that they have requested that this Subscription Agreement as well as all notices
and other documents contemplated hereby be drawn up in the English language. 
Les parties aux présentes reconnaissent et confirment qu’elles ont convenu que
la présente convention de souscription ainsi que tous les avis et documents qui
s’y rattachent soient rédigés dans la langue anglaise.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

REPRESENTATION LETTER

 

(FOR ACCREDITED INVESTORS)

 

TO:

Signet Energy Inc. (the “Corporation”)

 

 

AND TO:

MGI Securities Inc. (the “Agent”)

 

In connection with the purchase of common shares of the Corporation issued on a
“flow-through” basis (the “Flow-Through Shares”) by the undersigned subscriber
or, if applicable, the principal on whose behalf the undersigned is purchasing
as agent (the “Subscriber” for the purposes of this Exhibit 1), the Subscriber
hereby represents, warrants, covenants and certifies to the Corporation and the
Agent that:

 

1.                                       The Subscriber is resident in a
Province of Canada or is otherwise subject to applicable securities laws of a
Province of Canada;

 

2.                                       The Subscriber is purchasing the
Flow-Through Shares as principal for its own account or complies with the
provisions of paragraph 3(e) of the Subscription Agreement;

 

3.                                       The Subscriber is an “accredited
investor” within the meaning of National Instrument 45-106 entitled “Prospectus
and Registration Exemptions” (“NI 45-106”) by virtue of satisfying the indicated
criterion as set out in Appendix “A” to this Representation Letter;

 

4.                                       The Subscriber was not created or used
solely to purchase or hold securities as an accredited investor as described in
paragraph (m) of the definition of “accredited investor” in NI 45-106; and

 

5.                                       Upon execution of this Exhibit 1 by the
Subscriber, this Exhibit 1 shall be incorporated into and form a part of the
Subscription Agreement.

 

Dated:                             , 2005

 

 

 

 

 

Print name of Subscriber

 

 

 

 

 

 

By:

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print name of Signatory (if different from Subscriber)

 

 

 

 

 

 

 

 

Title

 

 

 

IMPORTANT: PLEASE INITIAL THE APPLICABLE PROVISION IN
APPENDIX “A” ON THE NEXT PAGES

 

--------------------------------------------------------------------------------


 

APPENDIX “A”

 

TO EXHIBIT 1

 

NOTE: THE INVESTOR MUST INITIAL BESIDE THE APPLICABLE PORTION OF THE DEFINITION
BELOW.

 

Accredited Investor - (defined in National Instrument 45-106) means:

 

(a)                                  a Canadian financial institution, or a
Schedule III bank; or

 

(b)                                 the Business Development Bank of Canada
incorporated under the Business Development Bank of Canada Act (Canada); or

 

(c)                                  a subsidiary of any person referred to in
paragraphs (a) or (b), if the person owns all of the voting securities of the
subsidiary, except the voting securities required by law to be owned by
directors of that subsidiary; or

 

(d)                                 a person registered under the securities
legislation of a jurisdiction of Canada, as an adviser or dealer, other than a
person registered solely as a limited market dealer under one or both of the
Securities Act (Ontario) or the Securities Act (Newfoundland and Labrador); or

 

(e)                                  an individual registered or formerly
registered under the securities legislation of a jurisdiction of Canada as a
representative of a person referred to in paragraph (d); or

 

(f)                                    the Government of Canada or a
jurisdiction of Canada, or any crown corporation, agency or wholly-owned entity
of the Government of Canada or a jurisdiction of Canada; or

 

(g)                                 a municipality, public board or commission
in Canada and a metropolitan community, school board, the Comité de gestion de
la taxe scolaire de l’île de Montréal or an intermunicipal management board in
Québec; or

 

(h)                                 any national, federal, state, provincial,
territorial or municipal government of or in any foreign jurisdiction, or any
agency of that government; or

 

(i)                                     a pension fund that is regulated by
either the Office of the Superintendent of Financial Institutions (Canada) or a
pension commission or similar regulatory authority of a jurisdiction of Canada;
or

 

(j)                                     an individual who, either alone or with
a spouse, beneficially owns, directly or indirectly, financial assets having an
aggregate realizable value that before taxes, but net of any related
liabilities, exceeds $1,000,000(1); or

 

(k)                                  an individual whose net income before taxes
exceeded $200,000 in each of the two most recent calendar years or whose net
income before taxes combined with that of a spouse exceeded $300,000 in each of
the two most recent calendar years and who, in either case, reasonably expects
to exceed that net income level in the current calendar year; or

 

(Note: if individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under section (t) below, which must be initialled.)

 

--------------------------------------------------------------------------------


 

(l)                                     an individual who, either alone or with
a spouse, has net assets of at least $5,000,000; or

 

(m)                               a person, other than an individual or
investment fund, that has net assets of at least $5,000,000 as shown on its most
recently prepared financial statements; or

 

(n)                                 an investment fund that distributes or has
distributed its securities only to

 

(i)                                     a person that is or was an accredited
investor at the time of the distribution,

 

(ii)                                  a person that acquires or acquired
securities in the circumstances referred to in sections 2.10 and 2.19 of
National Instrument 45-106, or

 

(iii)                               a person described in paragraph (i) or
(ii) that acquires or acquired securities under section 2.18 of National
Instrument 45-106; or

 

(o)                                 an investment fund that distributes or has
distributed securities under a prospectus in a jurisdiction of Canada for which
the regulator or, in Québec, the securities regulatory authority, has issued a
receipt; or

 

(p)                                 a trust company or trust corporation
registered or authorized to carry on business under the Trust and Loan Companies
Act (Canada) or under comparable legislation in a jurisdiction of Canada or a
foreign jurisdiction, acting on behalf of a fully managed account managed by the
trust company or trust corporation, as the case may be; or

 

(q)                                 a person acting on behalf of a fully managed
account managed by that person, if that person

 

(i)                                     is registered or authorized to carry on
business as an adviser or the equivalent under the securities legislation of a
jurisdiction of Canada or a foreign jurisdiction, and

 

(ii)                                  in Ontario, is purchasing a security that
is not a security of an investment fund; or

 

(r)                                    a registered charity under the Income Tax
Act (Canada) that, in regard to the trade, has obtained advice from an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity to give advice on the securities
being traded; or

 

(s)                                  an entity organized in a foreign
jurisdiction that is analogous to any of the entities referred to in paragraphs
(a) to (d) or paragraph (i) in form and function; or

 

(t)                                    a person in respect of which all of the
owners of interests, direct, indirect or beneficial, except the voting
securities required by law to be owned by directors, are persons that are
accredited investors (as defined in National Instrument 45-106); or

 

(u)                                 an investment fund that is advised by a
person registered as an adviser or a person that is exempt from registration as
an adviser; or

 

(v)                                 a person that is recognized or designated by
the securities regulatory authority or, except in Ontario and Québec, the
regulator as

 

(i)                                     an accredited investor, or

 

(ii)                                  an exempt purchaser in Alberta or British
Columbia after National Instrument 45-106 comes into force.

 

For the purposes hereof:

 

(a)                                  “Canadian financial institution” means

 

2

--------------------------------------------------------------------------------


 

(i)                                     an association governed by the
Cooperative Credit Associations Act (Canada) or a central cooperative credit
society for which an order has been made under section 473(1) of that Act, or

 

(ii)                                  a bank, loan corporation, trust company,
trust corporation, insurance company, treasury branch, credit union, caisse
populaire, financial services cooperative, or league that, in each case, is
authorized by an enactment of Canada or a jurisdiction of Canada to carry on
business in Canada or a jurisdiction of Canada;

 

(b)                                 “control person” has the same meaning as in
securities legislation except in Manitoba, Newfoundland and Labrador, Northwest
Territories, Nova Scotia, Nunavut, Ontario, Prince Edward Island and Québec
where control person means any person that holds or is one of a combination of
persons that holds

 

(i)                                     a sufficient number of any of the
securities of an issuer so as to affect materially the control of the issuer, or

 

(ii)                                  more than 20% of the outstanding voting
securities of an issuer except where there is evidence showing that the holding
of those securities does not affect materially the control of the issuer;

 

(c)                                  “director” means:

 

(i)                                     a member of the board of directors of a
company or an individual who performs similar functions for a company, and

 

(ii)                                  with respect to a person that is not a
company, an individual who performs functions similar to those of a director of
a company;

 

(d)                                 “eligibility adviser” means

 

(i)                                     a person that is registered as an
investment dealer or in an equivalent category of registration under the
securities legislation of the jurisdiction of a purchaser and authorized to give
advice with respect to the type of security being distributed, and

 

(ii)                                  in Saskatchewan or Manitoba, also means a
lawyer who is a practicing member in good standing with a law society of a
jurisdiction of Canada or a public accountant who is a member in good standing
of an institute or association of chartered accountants, certified general
accountants or certified management accountants in a jurisdiction of Canada
provided that the lawyer or public accountant must not

 

(A)                              have a professional, business or personal
relationship with the issuer, or any of its directors, executive officer,
founders, or control persons, and

 

(B)                                have acted for or been retained personally or
otherwise as an employee, executive officer, director, associate or partner of a
person that has acted for or been retained by the issuer or any of its
directors, executive officers, founders or control persons within the previous
12 months;

 

(e)                                  “executive officer” means, for an issuer,
an individual who is

 

(i)                                     a chair, vice-chair or president,

 

(ii)                                  a vice-president in charge of a principal
business unit, division or function including sales, finance or production,

 

(iii)                               an officer of the issuer or any of its
subsidiaries and who performs a policy-making function in respect of the issuer,
or

 

(iv)                              performing a policy-making function in respect
of the issuer;

 

(f)                                    “financial assets” means

 

(i)                                     cash,

 

3

--------------------------------------------------------------------------------


 

(ii)                                  securities, or

 

(iii)                               a contract of insurance, a deposit or an
evidence of a deposit that is not a security for the purposes of securities
legislation;

 

(g)                                 “founder” means, in respect of an issuer, a
person who,

 

(i)                                     acting alone, in conjunction, or in
concert with one or more persons, directly or indirectly, takes the initiative
in founding, organizing or substantially reorganizing the business of the
issuer, and

 

(ii)                                  at the time of the trade is actively
involved in the business of the issuer;

 

(h)                                 “foreign jurisdiction” means a country other
than Canada or a political subdivision of a country other than Canada;

 

(i)                                     “fully managed account” means an account
of a client for which a person makes the investment decisions if that person has
full discretion to trade in securities for the account without requiring the
client’s express consent to a transaction;

 

(j)                                     “investment fund” has the same meaning
as in National Instrument 81-106 Investment Fund Continuous Disclosure;

 

(k)                                  “jurisdiction” means a province or
territory of Canada except when used in the term foreign jurisdiction;

 

(l)                                     “local jurisdiction” means the
jurisdiction in which the Canadian securities regulatory authority is situate;

 

(m)                               “non-redeemable investment fund” has the same
meaning as in National Instrument 81-106 Investment Fund Continuous Disclosure;

 

(n)                                 “person” includes

 

(i)                                     an individual,

 

(ii)                                  a corporation,

 

(iii)                               a partnership, trust, fund and an
association, syndicate, organization or other organized group of persons,
whether incorporated or not, and

 

(iv)                              an individual or other person in that person’s
capacity as a trustee, executor, administrator or personal or other legal
representative;

 

(o)                                 “regulator” means, for the local
jurisdiction, the person referred to in Appendix D of National Instrument 14-101
Definitions opposite the name of the local jurisdiction;

 

(p)                                 “related liabilities” means

 

(i)                                     liabilities incurred or assumed for the
purpose of financing the acquisition or ownership of financial assets, or

 

(ii)                                  liabilities that are secured by financial
assets;

 

(q)                                 “Schedule III bank” means an authorized
foreign bank named in Schedule III of the Bank Act (Canada);

 

(r)                                    “spouse” means, an individual who,

 

(i)                                     is married to another individual and is
not living separate and apart within the meaning of the Divorce Act (Canada),
from the other individual,

 

(ii)                                  is living with another individual in a
marriage-like relationship, including a marriage-like relationship between
individuals of the same gender, or

 

4

--------------------------------------------------------------------------------


 

(iii)                               in Alberta, is an individual referred to in
paragraph (i) or (ii) above, or is an adult interdependent partner within the
meaning of the Adult Interdependent Relationships Act (Alberta); and

 

(s)                                  “subsidiary” means an issuer that is
controlled directly or indirectly by another issuer and includes a subsidiary of
that subsidiary.

 

All monetary references are in Canadian Dollars.

 

--------------------------------------------------------------------------------

Note:

 

(1) The following is an excerpt from National Instrument 45-106 which provides
guidance as to the meaning of beneficial ownership of financial assets:

 

“Paragraph (j) of the “accredited investor” definition refers to an individual
who, either alone or with a spouse, beneficially owns financial assets having an
aggregate realizable value that, before taxes but net of any related
liabilities, exceeds $1,000,000. As a general matter, it should not be difficult
to determine whether financial assets are beneficially owned by an individual,
an individual’s spouse, or both, in any particular instance. However, financial
assets held in a trust or in other types of investment vehicles for the benefit
of an individual may raise questions as to whether the individual beneficially
owns the financial assets in the circumstances. The following factors are
indicative of beneficial ownership of financial assets:

 

(a)                                  Physical or constructive possession of
evidence of ownership of the financial asset;

 

(b)                                 Entitlement to receipt of any income
generated by the financial asset;

 

(c)                                  Risk of loss of the value of the financial
asset; and

 

(d)                                 The ability to dispose of the financial
asset or otherwise deal with it as the individual sees fit.

 

For example, securities held in a self-directed RRSP, for the sole benefit of an
individual are beneficially owned by that individual. In general, financial
assets in a spousal RRSP would also be included for the purposes of the
threshold test because paragraph (j) takes into account financial assets owned
beneficially by a spouse. However, financial assets held in a group RRSP under
which the individual would not have the ability to acquire the financial assets
and deal with them directly would not meet these beneficial ownership
requirements.”

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

MEANING OF “CLOSE PERSONAL FRIEND” AND “CLOSE BUSINESS ASSOCIATE”
AS DESCRIBED IN COMPANION POLICY 45-106CP
TO NATIONAL INSTRUMENT 45-106 PROSPECTUS AND REGISTRATION EXEMPTIONS

 

Meaning of “close personal friend”

 

A “close personal friend” of a director, executive officer, founder or control
person of an issuer is an individual who knows the director, executive officer,
founder or control person well enough and has known them for a sufficient period
of time to be in a position to assess their capabilities and trustworthiness.
The term “close personal friend” can include a family member who is not already
specifically identified in the exemptions if the family member satisfies the
criteria described above.

 

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example the exemption is not
available to a close personal friend of a close personal friend of a director of
the issuer.

 

An individual is not a close personal friend solely because the individual is:

 

(a)                                  a relative,

 

(b)                                 a member of the same organization,
association or religious group, or

 

(c)                                  a client, customer, former client or former
customer.

 

Meaning of “close business associate”

 

A “close business associate” is an individual who has had sufficient prior
business dealings with a director, executive officer, founder or control person
of the issuer to be in a position to assess their capabilities and
trustworthiness. An individual is not a close business associate solely because
the individual is a client, customer, former client or former customer of the
issuer.

 

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemption is not
available for a close business associate of a close business associate of a
director of the issuer.

 

--------------------------------------------------------------------------------

 